Citation Nr: 0103955
Decision Date: 02/08/01	Archive Date: 03/12/01

DOCKET NO. 99-21 513               DATE FEB 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

Entitlement to an effective date earlier than November 5, 1998, for
the grant of service connection for post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

Appellant and wife

ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to May 1969.

This case is before the Board of Veterans' Appeals (BVA or Board)
on appeal from a May 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO),
which granted the veteran service connection for PTSD. The assigned
evaluation was 100 percent, effective November 5, 1998.

During a May 2000 videoconference hearing, chaired by the
undersigned Board member, the veteran and his representative
asserted that a July 28, 1993, rating decision denying service
connection for PTSD relied on an inadequate VA examination that did
not take into account the veteran's receipt of the Purple Heart.
The Board finds that this is essentially a claim that the July 1993
rating decision was the product of clear and unmistakable error
(CUE). This CUE issue has not been adjudicated or developed for
appellate review. The Board therefore refers it to the RO for
proper development. The Board finds that this issue of CUE is not
inextricably intertwined with the issue of entitlement to an
effective date earlier than November 5, 1998, for the granting of
service connection for PTSD. An unfavorable decision on the
effective date issue would not prejudice the veteran's CUE claim.
As a result, the Board will proceed to adjudicate the effective
date claim.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. Service connection for PTSD was denied by an unappealed rating
decision dated in July 1993.

2 -

3. PTSD was not diagnosed or treated during VA medical treatment
during the one- year period prior to November 5, 1998.

4. The veteran reopened his claim for service connection for PTSD
on November 5, 1998.

CONCLUSION OF LAW

An effective date earlier than November 5, 1998, for the grant of
service connection for PTSD is not warranted. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000);
38 C.F.R. 3.157, 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an initial claim for service connection for PTSD
in November 1992. A July 1993 rating decision denied service
connection for PTSD. VA correspondence dated in August 1993
provided the veteran notice of this decision, along with his
appellate and procedural rights. The July 1993 rating decision
became final when the appellant did not file a substantive appeal
within one year of notification of the determination. See 38
U.S.C.A. 7105(d)(3) (West 1991). A reopened claim for service
connection for PTSD was received on November 5, 1998.

The veteran currently maintains, in substance, that he merits an
effective date earlier than November 5, 1998, for the grant of
service connection for PTSD. In various pieces of correspondence to
VA, and during the May 2000 videoconference hearing, the veteran
has argued that he first received VA treatment for PTSD in 1979 or
1980. The veteran also testified that his physical and psychiatric
disability had prevented him from pursuing his PTSD claim in 1992.
Also during the videoconference hearing the veteran's
representative cited a decision by the United vi States Court of
Appeals for Veterans Claims he identified as Salerno v. Derwinski,

- 3 -

3 Vet. App. 196, 198 (1992). The veteran's representative also
cited such a case in correspondence submitted the date of the
videoconference. The veteran's representative did not explain the
relevance of this decision to the facts of the veteran's claim.

Pursuant to the reopened claim received in November 1998, the
veteran submitted VA outpatient treatment records showing
psychiatric treatment since 1980, and noting issues related to PTSD
since 1986. The record also reflects initial diagnosis of PTSD from
1994 to 1996. Referring to these records, the veteran's
representative argued that VA should attempt to obtain additional
VA treatment records that might also show he had PTSD earlier than
November 5, 1998. In this regard, the Board notes that VA treatment
records in the veteran's claims file establish that he was
diagnosed with and treated for PTSD at various times during the
period from 1994 to 1996. The veteran did not submit a formal claim
for service connection for PTSD within one year of receiving these
diagnoses or treatment. There is no evidence of diagnoses or
treatment for PTSD during the one- year period immediately prior to
receipt of his reopened claim on November 5, 1998. In fact, the
veteran has not contended that he received any diagnoses or
treatment for PTSD during that period.

According to applicable law, the effective date of an award of
direct service connection is the day following separation from
active service or date entitlement arose, if a claim is received
within one year of separation from service; otherwise, date of
receipt of claim, or date entitlement arose, whichever is later.
Separation from service means separation under conditions other
than dishonorable from continuous active service which extended
from the date the disability was incurred or aggravated. 38 C.F.R.
3.400(b)(2)(i). The provisions of 38 C.F.R. 3.400(q)(1)(ii) and (r)
specifically provide that the effective date of an award of
compensation, based on a claim reopened after final disallowance,
will be the date of receipt of the claim, or the date entitlement
arose, whichever is the later. An exception provides that the date
of VA outpatient or hospital examination or the date of admission
to a VA hospital will be accepted as the date of receipt of claim.
This provision applies only when a claim specifying the benefit
sought is received

- 4 -

within one year from the date of such examination, treatment or
hospitalization. 38 C.F.R. 3.157(b)(1).

Applying the applicable law to the facts of this claim, it is clear
that an effective date earlier than November 5, 1998 (the date of
the veteran's reopened claim), for the grant of service connection
for PTSD is simply not warranted. The Board recognizes that VA
treatment records dated from 1994 to 1996 indicate that entitlement
to service connection for PTSD arose several years before the
veteran actually reopened his claim in November 1998. Nevertheless,
it is the date of the receipt of the claim to reopen that is
dispositive in this case, since the receipt occurred at a date
later than the entitlement arose. 38 C.F.R. 3.400(q)(1)(ii) and
(r).

Regarding the reference during the videoconference to a decision
identified as Salerno v. Derwinski, 3 Vet. App. 196, 198 (1992),
the Board believes that the veteran's representative meant to refer
to Servello v. Derwinski, 3 Vet. App. 196 (1992). Servello
addresses the applicability of 38 C.F.R. 3.317. Applied to the
present case, section 3.317 makes it clear that any medical
evidence of PTSD dated prior to November 5, 1997 (one-year prior to
the receipt of the veteran's reopened claim for service connection
for PTSD), may not be the basis for an earlier effective date. 38
C.F.R. 3.157(b)(1). Thus, the VA treatment records regarding PTSD
dated from 1994 to 1996 cannot by law result in an earlier
effective date. None of these VA treatment records were followed by
a formal claim for service connection for PTSD within one year of
their date. Similarly, the veteran has not contended that he
received any diagnoses or treatment for PTSD during the one-year
period prior to November 5, 1998.

The Board recognizes the veteran's assertion that he was unable to
appeal the July 1993 rating decision due to poor health. However,
the veteran has presented no evidence that his PTSD or any other
disability precluded him from pursuing that claim. As a layperson,
the veteran is not competent to provide an opinion requiring
medical knowledge, such as a question of medical causation.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

5 -

In light of the above, an effective date earlier than November 5,
1998, for the grant of service connection for PTSD is not
warranted.

ORDER

Entitlement to an effective date earlier than November 5, 1998, for
the grant of service connection for PTSD is denied.

U. R. POWELL 
Member, Board of Veterans' Appeals

6 - 



